Dismissed and Memorandum Opinion filed October 14, 2021.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-16-00651-CV

   GULF COPPER & MANUFACTURING CORPORATION, Appellant

                                       V.
             AXON RIG CONCEPT & DESIGN, INC., Appellee

                                      and
            AXON RIG CONCEPT & DESIGN, INC., Appellant
                                       V.
    GULF COPPER & MANUFACTURING CORPORATION, Appellee


                  On Appeal from the 151st District Court
                          Harris County, Texas
                    Trial Court Cause No. 2014-63456

                        MEMORANDUM OPINION

     This is an interlocutory appeal by both parties from an order signed July 29,
2016. On April 27, 2017, this court abated the appeal because Axon Rig Concept
& Design, LLC petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 17-
32332. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed on November 17, 2020.
The parties failed to advise this court of the bankruptcy court action.

      On September 14, 2021, this court issued an order stating that unless any
party to the appeal filed a motion demonstrating good cause to retain the appeal
within twenty days of the date of the order, this appeal would be dismissed for
want of prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and dismiss it.



                                        PER CURIAM


Panel consists of Justices Jewell, Spain, and Wilson.




                                          2